Citation Nr: 1002300	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California



THE ISSUES

1.  Entitlement to service connection for scleroderma. 

2.  Entitlement to service connection for cirrhosis of the 
liver.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
San Diego, California, Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for 
scleroderma, to include as due to exposure to occupational 
solvents, and service connection for primary biliary 
cirrhosis of the liver due to scleroderma.  

On September 24, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's scleroderma is 
traceable to his period of active military service, to 
include in-service exposure to solvents and chemicals.  

2.  It is as likely as not that the Veteran's primary biliary 
cirrhosis of the liver is traceable to his period of active 
military service, to include in-service exposure to solvents 
and chemicals.  




CONCLUSIONS OF LAW

1.  The Veteran has scleroderma that is the result of disease 
or injury incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran has primary biliary cirrhosis (PBC) that is 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2005 from the RO to the Veteran, 
which was issued prior to the RO decision in April 2006.  
That letter informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  He was provided an opportunity at that time 
to submit additional evidence.  In addition, the May 2007 SOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

II.  Factual background.

The Veteran served on active duty from August 1963 to August 
1967.  His DD Form 214 reflects that his military 
occupational specialty was Jet Aircraft Mechanic; his 
military personnel records indicate that he belonged to a 
refuel/defuel and towing team.  The enlistment examination, 
dated in August 1963, was negative for any complaints or 
treatment for a skin disorder or liver disease.  The service 
treatment records (STRs) indicate that the Veteran was 
diagnosed with contact dermatitis in September 1964.  On the 
occasion of his separation examination in June 1967, it was 
noted that the Veteran worked with radioactive substance in 
his military job, with no known over-exposure, no 
complications, and no sequelae.  Clinical evaluation of the 
Veteran's skin and endocrine system was normal, and he was 
determined to be qualified for discharge.  

The Veteran's claim for service connection for scleroderma 
and cirrhosis of the liver (VA Form 21-4138) was received in 
October 2005.  Submitted in support of his claim were VA 
progress notes dated from June 1998 through September 2005.  
A June 1998 VA progress note reflects an assessment of 
scleroderma, for which the Veteran was being followed by 
rheumatology.  In December 2003, the Veteran was referred to 
the gastrointestinal clinic for consultation of elevated 
liver function results and scleroderma; he was being seen for 
possible liver biopsy to rule out PBC.  Following evaluation, 
it was noted that the Veteran's AMA titer was relatively low, 
and PBC is much more likely to occur in middle aged women; 
however, given his existing autoimmune disease it is 
certainly a possibility.  When seen in January 2004, it was 
noted that the Veteran had scleroderma, elevated liver 
enzymes and alkaline phosphate with normal bilirubin, 
ultrasound which shows gallstone but normal bile ducts.  The 
examiner started that the most likely diagnosis at this time 
is PBC, although he may have overlap syndrome given positive 
ANA.  

VA progress notes dated from September 2005 to February 2007 
show that the Veteran received clinical attention for several 
disabilities.  These records show that the Veteran was seen 
for follow up evaluation at the dermatology and rheumatology 
clinics for symptoms of his scleroderma.  During a clinical 
visit at the rheumatology clinic in February 2007, it was 
noted that the Veteran's limited scleroderma and PBC 
continued to be stable, with no new pruritis; it was also 
noted that his Reynaud's was active but stable.  

Of record is a medical statement from Dr. Robert A. 
Terkeltaub, dated in May 2006, indicating that he had been 
the attending rheumatologist responsible for the Veteran's 
care at the VA Medical Center for the last 10 years.  Dr. 
Terkeltaub stated that the Veteran has a longstanding history 
of scleroderma predated by significant occupational solvent 
exposure in the military.  He noted that the Veteran has also 
developed primary biliary cirrhosis; therefore, he has two 
severe and potentially lethal autoimmune connective tissue 
diseases.  Dr. Terkeltaub indicated that he had attached the 
last five clinic notes, which document the Veteran's 
continuing affliction by these autoimmune connective tissue 
diseases.  He stated that he also attached key papers from an 
extended literature search, which summarized the prevailing 
evidence that scleroderma and certain other autoimmune 
diseases were linked with prior occupational solvent 
exposure.  Dr. Terkeltaub concluded that the Veteran's 
continuous and inhaled solvent exposure in the military while 
servicing the exterior of airplanes was significant and 
definitely had the potential to contribute and trigger his 
autoimmune connective tissue diseases.  

The Veteran was afforded a VA examination in April 2007.  At 
that time, it was noted that the Veteran was a refueling 
technician while in the service.  He stated that his duties 
included refueling aircraft; as a result, he was exposed to 
gasoline and fumes over a 3-year period during which time he 
was not provided any type of protection.  The Veteran gave a 
history of having to clean the aircraft with various cleaning 
solvents.  The Veteran reported that on once occasion, after 
he had scrubbed an aircraft, he developed a burning in his 
skin and lungs; he recalled having erythematous rashes 
associated with the burning of the skin, which eventually 
resolved.  The Veteran indicated that he has had no 
additional occupational exposures.  He stated that he 
fatigued easily with exertion and had shortness of breath.  
It was noted that, after discharge from service, the Veteran 
developed Reynaud's phenomenon in the middle 1970s.  
Subsequently, in the 1980s, he was diagnosed with limited 
scleroderma and eventually the CREST syndrome, a limited form 
of scleroderma.  In 2006, the Veteran was diagnosed with 
primary biliary cirrhosis after he was found to have elevated 
liver enzymes, including an elevated alkaline phosphate.  

Following an evaluation, the pertinent diagnoses were 
reported as calcinosis, Reynaud phenomenon, esophageal 
dysmotility, sclerodactyly, and telangiectasia (CREST 
syndrome), limited scleroderma; and primary biliary 
cirrhosis.  The VA examiner stated that review of the 
literature indicates that there were case reports of people 
with the autoimmune disease scleroderma suggesting that 
solvents are associated with this connective tissue disease.  
However, the interpretation of those positive findings is 
tempered by a lack of replication, an inability to specify 
which solvents convey risk, and an absence of increasing 
risks with increasing exposure.  The examiner stated, 
although the Veteran was exposed to occupational solvents and 
does have 2 autoimmune diseases, "I cannot resolve the issue 
of causality without resort to mere speculation."  The 
examiner noted that the articles state that "it is not 
adequate to conclude that there is a causal associated 
between the solvents and systemic scleroderma at the present 
time;" he stated that the issue regarding the 


primary biliary cirrhosis also cannot be specifically linked 
to his solvent exposure, and it would be mere speculation to 
assume that it was caused by the solvent exposure.  

At his personal hearing in September 2009, the Veteran 
indicated that he was an aircraft mechanic; his unit was 
responsible for recovering and servicing aircraft.  The 
Veteran reported that he used cleaning solvents and chemicals 
to clean the aircraft, and he was not provided any protective 
gear.  The Veteran stated that the chemicals caused him to 
break out in a rash, and the military doctors told him that 
he should no longer handle those chemicals.  The Veteran 
maintained that he was not involved with chemicals after 
service.  The Veteran related that, initially, doctors had no 
idea what was causing his skin problem or cirrhosis of the 
liver; however, doctors eventually mentioned that his skin 
condition could be due to chemical exposure.  The Veteran 
noted that doctors have associated the cirrhosis with his 
scleroderma, both of which are autoimmune diseases; and, he 
stated that studies have determined that the diseases are 
related to exposure to chemicals.  

Submitted at the hearing were medical articles which discuss 
the relationship between solvents and connective tissue 
diseases, such as scleroderma.  The report of a study 
conducted by the University of Michigan, dated in October 
1999, indicate that existing studies, on aggregate, do not 
show conclusively that solvents are causally associated with 
any connective tissue disease.  However, the report also 
notes that, some case reports suggest that solvents are 
associated with various connective tissue diseases, including 
scleroderma.  In an internet article from the Journal of 
Occupational Medicine and Toxicology, dated September 24, 
2009, it was reported that, based on a male subgroup, a 
tendency for an association between occupational exposure to 
solvents and the risk to develop systemic sclerosis was 
found.  It was also reported that "several work-related 
factors such as exposure to silica dust, epoxy resins, 
organic solvents or work-related hand-arm vibrations had been 
identified as important risk factors for developing 
scleroderma."  



III.  Legal analysis.

The Veteran claims that he has a skin disability and 
cirrhosis of the liver as a result of his military service, 
including in-service exposure to chemicals while serving in 
the military.  

Service connection is warranted for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In weighing the evidence of record, the Board concludes that 
service connection for scleroderma and PBC of the liver is 
warranted.  The evidence of record clearly demonstrates that 
the Veteran has these diseases.  In addition, the Board notes 
that the Veteran's report of exposure to chemicals and 
solvents in service is consistent with his service.  
Significantly, the records indicate that the Veteran was an 
aircraft mechanic who was responsible for fueling and 
refueling aircraft, as well as washing them; as a result, he 
was exposed to occupational solvents.  The separation 
examination, dated in June 1967, noted that the Veteran 
worked with radioactive substance in his military job.  
Exposure to solvents is consistent with the circumstances of 
his service.  See 38 C.F.R. § 1154(a).  As such, the Board 
finds that the statements from the Veteran concerning in 
service exposure to solvents/chemicals are credible when 
viewed in conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when 
it comes to the evidence about his exposure to 
chemicals/solvents during service.  A layman is competent to 
report that he was exposed to solvents.  Since there is a 
current diagnosis, and exposure to occupational (cleaning) 
solvents during military service has been recognized, what is 
necessary in order to grant service connection is competent 
evidence linking the current disabilities to service.  

In this regard, the Board notes that the April 2007 VA 
examiner noted that the Veteran has been diagnosed with 
scleroderma and PBC of the liver, which are autoimmune 
diseases; and he noted that review of literature and case 
reports of people with autoimmune diseases suggesting that 
"solvents are associated with connective tissue disease."  
Although the examiner found that the etiology of the 
Veteran's disease cannot be definitively resolved without 
resort to speculation, the examiner clearly stated that the 
Veteran was exposed to solvents in service, and he 
acknowledged that literature and case reports of people with 
autoimmune disease suggest that "solvents are associated 
with connective tissue disease."  The statement of the VA 
examiner to the effect that he cannot reach an opinion does 
not constitute persuasive negative evidence.  

In a statement dated in May 2006, a VA rheumatologist 
explained that he has cared for the Veteran for approximately 
10 years, and he has a long standing history of scleroderma 
predated by significant occupational solvent exposure in the 
military.  The physician further noted that research 
summarizes the prevailing evidence that scleroderma and 
certain other autoimmune diseases are linked to prior 
occupational solvent exposure.  The rheumatologist stated 
that the Veteran's solvent exposure in the military while 
servicing the exterior of airplanes was significant and 
definitely had the potential to contribute and trigger his 
autoimmune connective tissue diseases (scleroderma and PBC of 
the liver).  

The Board recognizes that the examiners have opined 
differently, but finds that the evidence supporting the claim 
is in equipoise with that against the claim.  In view of the 
Veteran's credible history of exposure to occupational 
solvents in service, post-service medical findings and the 
opinions described above, the Board finds that it is as 
likely as not that the Veteran experiences these problems 
because of occupational exposure during military service.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board notes that, in each case 
where a Veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by the service record, the official history of each 
organization in which such Veteran served, service medical 
records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  


ORDER

Service connection for scleroderma is granted.  

Service connection for primary biliary cirrhosis of the liver 
is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


